﻿Let me first convey to you, Sir, my congratulations on your election to the presidency of the General Assembly at its forty-sixth session. I am confident that your wealth of experience, skill and commitment guarantee a successful session. Your election is also a fitting tribute to your great country, Saudi Arabia, with which Tanzania enjoys excellent relations. My delegation is therefore pleased to pledge its full support and cooperation.
Your predecessor, Mr. Guido de Marco, presided over the deliberations of the forty-fifth session of the General Assembly with exemplary skill and dedication. I would like to wish him all the best in his future undertakings.
I would also like to take this opportunity to congratulate the Secretary-General of the United Nations, Mr. Javier Peres de Cuellar, who has continued to serve the Organisation with dedication and skill. Tanzania renews its support for the Secretary-General and the United Nations he so well serves.
I am delighted to join in the warm welcome extended to the newest Members of our Organisations the Democratic People's Republic of Korea, the Republic of Korea, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of the Marshall Islands and the Federated States of Micronesia. As many speakers have observed, their membership in the United Nations brings ever closer our cherished goal of universality.
The last four years have witnessed major changes in the international system. The super-Powers have entered a new era of cooperation; and the cold war, which was central to the bipolar division of the international system since the conclusion of the Second World War, is now waning. Within the United Nations there has been exceptional cooperation among members of the Security Council. This cooperation, as symbolised by joint efforts to resolve the most recent conflict in the Gulf, has rekindled the hope that the collective security system envisaged in the Charter, but rendered impotent by the cold war, could now be revived.
The signing in December 1987 of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, the cooperation of the super-Powers in resolving regional conflicts, the reunification of Germany last year, the agreement on the reduction of long-range nuclear weapons and last week's unilateral United States proposal to eliminate land- and sea-based tactical nuclear weapons have moved United States-Soviet relationships from
the cold war to the present climate of mutual trust, confidence and cooperation.
In the past two years, significant changes have taken place in our part, of the world, particularly in southern Africa. Following the release of Mr. Mandela and other political prisoners, and the independence of Namibia in 1990, the African National Congress of South Africa and the apartheid regime have been engaging in "talks about talks" concerning the abolition of apartheid. The South African Government has moved to repeal the notorious pillars of apartheid, namely, the Group Areas Act, the Population Registration Act and the Land Acts.
In short, global and regional developments in the last four years have produced salient features of historic significance to the structure and texture of the international system. They provide the international system with a distinctive emerging order based on universal democratic values.
My country has always stood for greater human freedom and development, as demonstrated by our opposition to colonialism, apartheid and all forms of racism, as well as our support for all efforts for development, disarmament and the protection and preservation of the environment. It is for these reasons that Tanzania values its membership in the United Nations, the Organisation of African Unity, the Non-Aligned Movement and the Group of 77.
The existing complex International environment sets the context within which my delegation would like to reflect on the challenges to the international community.
Although the ending of East-West confrontation has fostered greater cooperation in international relations it has not led to a quantum reduction of such major problems as the economic plight of the third world, the eradication of apartheid in South Africa, the attainment of national self-determination for the Palestinians, the return of all occupied Arab territories and the democratisation of the international system. In short, the end of the cold war may have reduced the threats to international peace and security, but it has not eradicated them.
Until recently, there existed three major threats to international peace and security, namely, the East-West conflict, the North-South divide and regional conflicts. As ' mentioned earlier, super-Power entente and the dramatic changes in Eastern Europe have greatly reduced the possibility of Soviet-American military confrontation. To a large extent the artificial division of Europe is coming to an end and, with it, we see the emergence of new political priorities and security structures. There is also broad international consensus on the necessity for cooperation to promote ecological security.
However, while the end of the cold war has removed the East-West axis of global politics, it has not brought about the termination of the North-South divide over development, trade and the management of the global economy.
One of the major challenges created by the conclusion of classical cold war is the continuing economic plight of the African States, including Tanzania. As super-Power entente and political revolution in Central and Eastern Europe occupy centre stage in the agenda of the industrialized nations, there is a danger that Africa's economic marginalisation will accentuate. While the economic productivity and wealth of North America, Europe and Japan continue to increase rapidly, the economies of African and other third world countries in general are falling behind at an alarming rate. In our increasingly interdependent world the unrestrained poverty of the South is not only contradictory, but untenable.
The declining terms of trade exacerbate the problems of the non-oil-producing developing nations to cope with rises in energy prices and interest rates on their debts. For instance, on the average real interest rates were six times higher in the 1980s than in the 1970s, when most African States contracted a large share of their debts. Between 1986 and 1988 alone, the fall of commodity prices and the dramatic deterioration of the terms of trade cost Africa $50 billion.
In a seven-year period of the last decade, namely, between 1980 and 1987, the share of the developing countries in the global gross national product fell to 16.8 per cent; yet the third world is the home of two thirds of. the world's population. The July 1990 report of the World Bank, entitled, "Poverty", contends that about 1 billion people in the third world are condemned to live on annual income of less than $370.
The last three decades have also witnessed the acceleration of disinvestment in Africa. The continent's share of global foreign investment fell from 5.5 per cent in 1960 to less than 2 per cent by 1990.
The debt burden is also heavy on the African continent. Whereas in 1986 the continent had a total debt of $203.7 billion, four years later. In 1990, this had risen to $271.9 billion. Hand In hand with the increase in the volume of debt has been the debt-servicing quagmire, which has risen from 28.6 per cent of the total annual foreign-exchange earnings of the African continent to 40 per cent between 1986 and 1988.
It is indeed unacceptable that there continues to be a net capital flow from the developing countries to the industrialized nations. According to a 1990 World Bank report, developing countries paid $27.5 billion more than they received in new credits and grants. Sub-Saharan Africa alone transferred $500 million more than it received.
Compare this with the total net resource flows to Africa from the countries members of the Organisation for Economic Co-operation and Development (OECD) in the period 1986 to 1990 - the period of the United Nations Programme of Action for African Economic Recovery and Development. Net resource flows declined from $25.9 billion in 1986 to $22.6 billion in 1989. In short, the crushing debt burden and the declining foreign-resource flows have contributed to the economic stagnation and decline of the African continent.
Tanzania applauds the decision of those countries that have cancelled debts owed to them. We hope that trend will continue.
Aid conditionalities have been a source of controversy between the donor community and recipient countries. The new conditionally linking aid to political reform exacerbates the controversy. For instance, on 15 April 1991 the European Bank for Reconstruction and Development was established with the
proviso that the acceptance of multiparty democracy and a free market would be sine qua non for getting aid from the Bank. Tanzania has always supported humanity's quest for freedom, human rights and democracy. However, the linkage between the provision of foreign aid and the implementation of political reforms is undesirable.
Structural international inequalities are the primary sources of continued third-world poverty. In short, the new conditionally of development aid is unrealistic. It is unrealistic in the sense that the problem of democracy in Africa is much more complex; it is a problem in which the issue of political pluralism is merely one aspect of the much wider question of the transformation of the State and civil society in the African countries. Genuine and stable democracy must be indigenous, and it cannot be imposed from outside.
I stated in my opening remarks that even without the benefit of historical hindsight, the period since 1988 will be regarded by future historians of diplomacy as a watershed in the history of southern Africa and of South Africa in particular. However, the prospects for a free non-racial and democratic South Africa must not be taken for granted. Despite the repeal of the Group Areas Act, the Population Registration Act and the Land acts, the system of apartheid remains Intact and in place.
It will be recalled that on 14 December 1989 the United Nations issued a Declaration on Apartheid and its Destructive Consequences in southern Africa. The Declaration lays down 10 fundamental principles which should form the basis of an internationally acceptable solution to the problem of apartheid. It lays down the conditions which the regime must satisfy in order to create the necessary atmosphere for genuine negotiations. It also establishes guidelines for negotiations. And, finally, it draws up a programme of action by the international community.
While a number of preconditions laid down in the Declaration have been satisfied, the regime has still to implement some important conditions. For example, between 30,000 and 40,000 South African exiles remain outside South Africa despite the recent agreement between the regime and the United Nations Office of the High Commissioner for Refugees. Similarly, not all political prisoners have been released despite continuing dialogue between the regime and the anti-apartheid forces. Additionally, as long as the present wave of violence continues to sweep the black townships, serious negotiations cannot commence. The regime has an inescapable responsibility to put an end to this carnage. We hope that the peace accord intended to put an end to the violence will hold.
The regime pursues a negotiating strategy for the achievement of constitutional dispensation which would remove internal and international pressure against white minority rule while practically leaving apartheid Intact. This strategy dates back to the 1970s and culminated with the 1983 Constitution that set up the tricameral parliament and the 1988 Promotion of Constitutional Development Act to establish a special negotiation forum with African participation. And when this failed to attract black African support, there come the Five Year Plan of Action at the National Party Federal Congress in June 1989 - a strategy skilfully publicised as heralding a new departure in Government policy. This plan forms the official foundation of the apartheid regime's present talks about talks.
All along South Africa's strategy has been to seek a negotiated settlement; to seek power sharing without losing it; to entrench the group approach and racist policy characteristic of all previous proposals on constitutional dispensation; to have each group acquire self-determination regarding its own affairs, with joint decision-making on general matters; to have equal formal rights for each group but without the power to dominate or outvote the other groups; to have each group legally protected and retain the power to veto changes sought by other groups; and, lastly, to have a fallback position of being ready to discard almost all forms of traditional policies as long as the whites can still protect their social and economic privileges and prevent the majority from imposing major changes against their will.
Thus, the situation in South Africa is such that while the national liberation movement and other anti-apartheid forces want the power to achieve the complete eradication of apartheid, the Pretoria regime seeks, through a variety of domestic and international measures, to retain power. This partly
explains the Pretoria regime's strategy of divide and rule, of fighting the national liberation movement, the African National Congress (AHC), through Inkatha, while talking to it and setting up the so-called black-on-black violence in general.
To realise the objectives of the United Nations Declaration mentioned earlier, Tanzania supports the call for the establishment of a transitional government in South Africa that would oversee the election of a constituent assembly to formulate a democratic constitution under which a new South Africa would emerge on the basis of one-man, one-vote. Until this objective has been realised, existing sanctions must be maintained. The consensus United Nations Declaration enjoins Member States
"To ensure that the international community does not relax existing measures aimed at encouraging the South African regime to eradicate apartheid until there is clear evidence of profound and irreversible changes, bearing in mind the objectives of this Declaration", (resolution S-16/1. para. 9 (d)
In the face of the regime's manoeuvres to thwart implementation of the Declaration, the need for unity on the part of all the anti-apartheid forces is absolutely essential. We therefore welcome the decision of the AHC, the Pan Africanist Congress (PAC) and other democratic forces in South Africa to form a patriotic front, and wish them every success at their meeting next month. The conflict in the Gulf, following the Iraqi invasion of Kuwait, put to rest any delusions that the end of the cold war necessarily fostered international peace and security. The conflict also demonstrated that effective maintenance of international peace and security requires collective action rather than unilateral action.
As a sequel to the invasion, the Palestinian question, which is the primary source of conflict and instability in the region, was relegated to the background. Hone the less, if the faith, trust and confidence of the Palestinian people in the United Nations is to be retained, the same speed and dedication with which the Security Council acted over the Gulf crisis should now be shown in efforts to resolve the Palestinian question, which remains an indictment of the United Nations.
The convening of an international conference on peace in the Middle East must be the utmost priority of the United Nations. Although the present United States initiative to bring the parties to negotiations is welcome, Tanzania notes with regret that the proposed conference will not fully involve the United Nations.
There can be no genuine settlement of the Palestinian question if the Palestinians are denied their legitimate right to choose their own representatives and to participate in the negotiations leading to an agreement. Tanzania therefore believes that there can be no durable peace in the Middle Fast without an agreement on the Palestinian question and the return of all occupied Arab territories. Any proposed talks and any settlement must be based on the inalienable right of the Palestinians to self-determination and must resolve the territorial questions, including those of the Syrian Golan Heights and the status of East Jerusalem, as provided in Security Council resolutions 242 (1967) and 338 (1973). It is only in this context that the wider interests of the international community for peace and security in the region will be achieved.
The conflicts In the Born of Africa have brought untold suffering and hardship to the people in that part of the world. In this connection, the Government of Tanzania welcomes the new provisional Government of Ethiopia.
With respect to Somalia, it is encouraging to see that the Government of Djibouti was able to convene a reconciliation meeting. Tanzania wishes to commend the Government of Djibouti for convening the meeting and hopes that the spirit of reconciliation will continue so that the Somali people can concentrate on the reconstruction of their society.
In Liberia, too, we have seen continued conflict. Thousands of people have lost their lives. The Organisation of African Unity (OAU) did all it could in search of a peaceful solution. Eventually, the Economic Community of West African States, (ECOWAS) decided to send a peace-keeping force, the Economic Community of West African States Monitoring Group (ECOMOG), to Liberia to stop the killings.
Tanzania would like to take this opportunity to commend ECOWAS for the courageous decision taken to send a peace-keeping force to Liberia.
Tanzania has always supported the OAU's efforts to resolve intra-African conflicts by peaceful means. It is the hope of my Government, therefore, that in settling their internal conflicts, both Ethiopia and Somalia will do so peacefully and will decide the future of their countries in a manner compatible with the aspirations of their peoples and those of the African continent as a whole.
Tanzania supports the advancement of genuine democratic reforms, for history has demonstrated that citizen participation in the national life is a precondition for human development. However, to be meaningful, measures for enhancing national democracy must be both indigenous and, at the same time global. Reforms must be indigenous because only in this way can democratic values be sustained. The process of restructuring must be global in the sense that there must also be democratisation of international relations, especially interactions within the United Rations system which are evidently the fulcrum of world politics.
Although super-Power convergence is a welcome development, and in a sense a prerequisite for the success of the United Nations in its present form, this entente equally poses new challenges for the international community. Because of their global and geopolitical interests, the super-Powers, locked into confrontation at times, played an obstructionist role in the United Nations. Yet, the newly found cooperation also poses the spectre of unipolarity which could, in turn, endanger the demonetisation of international relations.
If democracy is good at the national level, it must be good at the international level. There must, therefore, be the democratisation of international politics by reforming the United Nations system, including the financial institutions such as the International Monetary Fund (IMF) and the World Bank. The promotion of a new international economic order is a prerequisite for genuine democracy.
In this process of the democratisation of international relations, regional organizations and movements have a special role. This underscores the special importance of the Non-Aligned Movement.
The Non-Aligned Movement was born at the height of the cold war. This Movement has helped to de-Europeanise international relations; transcend the bloc mentality, enabling the non-aligned nations to develop their role as full participants and as mediators in a world normally presented as East or West; transform the International diplomatic agenda from military and security issues alone to wider questions of international economic order, including ecological and humanitarian issues; and de-emphasise the East-West conflict and confine the main theatre of the cold war to Central Europe.
The Non-Aligned Movement must, therefore, be credited for opening the way to communication and cooperation among nations separated by a profound ideological divide, and for demonstrating that multilateral diplomacy is, indeed, the singular art of producing complex answers to questions arising from humanity's quest for freedom, security, independence and economic development.
The Non-Aligned Movement continues to be relevant to us in the post-cold-war international system: in the first place, to enhance South-South political and economic cooperation; secondly, to represent third-world aspirations in world bodies, especially at the United Nations; thirdly, to fend off undue external interference in the internal affairs of third-world nations in a unipolar world; fourthly, to promote collective self-reliance as a basis for international cooperation; and, lastly, to promote South-South solidarity and coordination in all international negotiations.
After examining the state of international relations in the past few years as a result of the thaw in East-West relations and other developments, I can fairly conclude that the international system is in a state of transition to a new system for which the world community had better be prepared. That a new world order must emerge is undoubtful. But it is obvious that this new world order must be built on the principles of justice and equity, on the right of peoples to self-determination, on the sovereign equality of States,
on respect for the territorial Integrity of nations, big and small, on non-interference in the internal affairs of States, on freedom of choice and freedom from want in the process of political, social and economic development and on respect for international law.
Tanzania is quite encouraged by the improved international political climate, and history has demonstrated that nothing is insurmountable when there is political will.
